847 F.2d 1362
46 Empl. Prac. Dec. P 38,063
Sergeant Perry J. WATKINS, Plaintiff-Appellant,v.UNITED STATES ARMY, et al., Defendants-Appellees.
No. 85-4006.
United States Court of Appeals,Ninth Circuit.
June 8, 1988.

Prior Report:  847 F.2d 1329 (9th Cir.1988).ORDER
Before BROWNING, Chief Judge, GOODWIN, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, and TROTT, Circuit Judges.


1
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.